Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The amendment filed on June 3, 2022 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-34 are rejected under 35 U.S.C. 103 as being unpatentable over Terlizzi et al. (U.S. Publication No. 2013/0238823 A1), hereafter referred to as Terlizzi’823 in view of Applicant’s Admitted Prior Art, hereafter referred to as AAPA.
Referring to claim 10, Terlizzi’823, as claimed, an apparatus (see Figs. 7 and 8) comprising: circuitry to determine a configuration of a first set of at least one of a plurality of lanes (adapter detects connection of a host device connected to the first connector, see paras. [0012] and [0015]) to connect to a first device based on a type of the first device (ID signal identifies device, see para. [0012]) and determine a second configuration of a second set of at least one of the plurality of lanes to connect to a second device (adapter detects connection of electronic device connected to the second connector, see paras. [0013] and [0015]) based on a type of the second device (identifying accessory device, see para. [0014]), wherein based on the configuration, the circuitry is to configure the first set of at least one of the plurality of lanes by use of a multiplexer for connection to the first device, based on the second configuration, the circuitry is to configure the second set of at least one of the plurality of lanes by use of the multiplexer for connection to the second device (Mux 1112 and MCU aids in selective activation of various signal paths for various modes of operation, see Figs. 10-12 and para. [0069]), the first device to communicate in accordance with a first protocol using the first set of at least one of the plurality of lanes, the second device to communicate in accordance with a second protocol using the second set of at least one of the plurality of lanes (translating data signals between devices used by the connectors, see para. [0059]).
However, Terlizzi’823 does not appear to teach the first device and the second device comprising a Peripheral Component Interconnect Express (PCIe), an Ethernet, or a Serial Advanced Technology Attachment (SATA) controller.
AAPA discloses devices comprising a Peripheral Component Interconnect Express (PCIe), an Ethernet, or a Serial Advanced Technology Attachment (SATA) controller (PCIe, Ethernet, and SATA controller, see Page 1, lines 24-28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Terlizzi’823’s invention to comprise a Peripheral Component Interconnect Express (PCIe), an Ethernet, or a Serial Advanced Technology Attachment (SATA) controller, as taught by AAPA, in order to increase convenience and compatibility with various high-speed devices.
As to claim 11, Terlizzi’823 also discloses at least one processor core coupled to the circuitry (controller including microprocessor or microcontroller, see Fig. 10, and paras. [0063] and [0070]). 
As to claim 12, Terlizzi’823 also discloses the configuration comprises one or more of: a controller to lane mapping, a lane enablement selection or a lane width (Mux 1112 and MCU aids in selective activation of various signal paths for various modes of operation, see Figs. 10-12 and para. [0069]).
As to claim 13, Terlizzi’823 also discloses the second configuration comprises one or more of: a controller to lane mapping, a lane enablement selection or a lane width (Mux 1112 and MCU aids in selective activation of various signal paths for various modes of operation, see Figs. 10-12 and para. [0069]).
As to claim 14, Terlizzi’823 also discloses the determine a configuration is based on a wake-up event (handshaking when devices are connected, see para. [0061]).
As to claim 15, Terlizzi’823 discloses all the claimed limitations except configuration of devices identified by stock keeping unit (SKU).
AAPA discloses configuration of devices identified by stock keeping unit (SKU) (a particular configuration for each SKU, see page 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Terlizzi’823’s invention to comprise configuration of devices identified by stock keeping unit (SKU), as taught by AAPA, in order to manage different customer and application needs/budget having many device variations.
As to claim 16, Terlizzi’823 discloses all the claimed limitations except configuration of devices identified by stock keeping unit (SKU).
AAPA discloses configuration of devices identified by stock keeping unit (SKU) (a particular configuration for each SKU, see page 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Terlizzi’823’s invention to comprise configuration of devices identified by stock keeping unit (SKU), as taught by AAPA, in order to manage different customer and application needs/budget having many device variations.
Note claims 17, 23, and 29 recite similar limitations of claim 10.  Therefore they are rejected based on the same reason accordingly.
Note claims 18, 24, and 30 recite the corresponding limitations of claim 12.  Therefore they are rejected based on the same reason accordingly.
Note claims 19, 25, and 31 recite the corresponding limitations of claim 13.  Therefore they are rejected based on the same reason accordingly.
Note claims 20, 26, and 32 recite the corresponding limitations of claim 14.  Therefore they are rejected based on the same reason accordingly.
Note claims 21, 27, and 33 recite the corresponding limitations of claim 15.  Therefore they are rejected based on the same reason accordingly.
Note claims 22, 28, and 34 recite the corresponding limitations of claim 16.  Therefore they are rejected based on the same reason accordingly.



Response to Arguments

Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.
At the outset, Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997). In fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003). Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986). 
With this in mind, the discussion will focus on how the terms and relationships thereof in the claims are met by the references. Response to any limitations that are not in the claims or any arguments that are irrelevant and/or do not relate to any specific claim language will not be warranted.
	Applicant argued that “Terlizzi’823 does not teach configure the first set of at least one of the plurality of lanes by use of a multiplexer for connection to the first device, based on the second configuration, the circuitry is to configure the second set of at least one of the plurality of lanes by use of the multiplexer for connection to the second device.”  (Pages 7-8 of Amendment)
Examiner does not agree with Applicant.  As set forth in the art rejection, Terlizzi’823 in view of AAPA discloses configure the first set of at least one of the plurality of lanes by use of a multiplexer for connection to the first device, based on the second configuration, the circuitry is to configure the second set of at least one of the plurality of lanes by use of the multiplexer for connection to the second device (Mux 1112 and MCU aids in selective activation of various signal paths for various modes of operation, see Figs. 10-12 and para. [0069]).  As shown in Fig. 12, the MUX 1112 provides different configurations depending on which signal paths are selected.  The claims do not define anything in particular for either configurations regarding both sets of lanes.  On the other hand, MUX 1112 clearly shows that there is a difference in operation/configuration when particular paths are selected.  Also the claimed first configuration and second configuration could have no change in functionality if both are defined the same.  Applicant is suggested to clarify the configurations of the first and second set of lanes based on the multiplexer selections.  
In summary, Terlizzi’823 and AAPA teach the claimed limitations as set forth.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181